Order                                                                Michigan Supreme Court
                                                                           Lansing, Michigan

  September 26, 2006                                                         Clifford W. Taylor,
                                                                                      Chief Justice

  131388-91 & (67) 	                                                        Michael F. Cavanagh
                                                                            Elizabeth A. Weaver
  EDWARD JELONEK, JR., D.O.,                                                       Marilyn Kelly
           Plaintiff/Counter-Defendant-                                       Maura D. Corrigan
           Appellee/Cross-Appellant,                                        Robert P. Young, Jr.
                                                                            Stephen J. Markman,
                                                                                           Justices
  v      	                                          SC: 131388-89
                                                    COA: 257974, 258418
                                                    Oakland CC: 96-530546-CK
  EMERGENCY MEDICINE SPECIALISTS, P.C., 

          Defendant/Counter-Plaintiff-

          Appellant/Cross-Appellee, 

  and

  ANTHONY C. SOUTHALL, JAMES M. FOX, 

  MARSON MA, CHADA REDDY, CHARLENE 

  BABCOCK IRVIN, ERIC J. GLOSS, DOUGLAS 

  J. WHEATON, JERE BALDWIN, and ROMAIN
  MANAGEMENT INVESTMENT & INSURANCE, INC.,

             Defendants/Counter-Plaintiffs. 

  _________________________________________
  DUANE WISK, D.O.,

           Plaintiff-Appellee/

           Cross-Appellant, 

  v      	                                          SC: 131390-91
                                                    COA: 257975, 258419
                                                    Oakland CC: 96-533875-CK
  EMERGENCY MEDICINE SPECIALISTS, P.C., 

          Defendant-Appellant/ 

          Cross-Appellee,

  and

  ANTHONY C. SOUTHALL, JAMES M. FOX, 

  MARSON MA, CHADA REDDY, CHARLENE 

  BABCOCK IRVIN, ERIC J. GLOSS, DOUGLAS 

  J. WHEATON, JERE BALDWIN, and ROMAIN 

  MANAGEMENT INVESTMENT & INSURANCE, INC.,

             Defendants.          

  _________________________________________/ 


       On order of the Court, the application for leave to appeal the March 14, 2006
  judgment of the Court of Appeals and the application for leave to appeal as cross-
                                                                                                         2

appellant are considered, and they are DENIED, because we are not persuaded that the
questions presented should be reviewed by this Court.




                   I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
             foregoing is a true and complete copy of the order entered at the direction of the Court.
                   September 26, 2006                  _________________________________________
  s0918                                                                Clerk